Citation Nr: 1540234	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to service connection for numbness of the left leg, to include as
secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appealed from denials in that decision, and in September 2013 the Board remanded these claims for additional development.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled for a Board hearing at the RO in August 2013, but failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issue of service connection for left carpel tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hepatitis C was not incurred in service, and is not otherwise related to service.

2.  The Veteran does not have right carpel tunnel syndrome, nor has he had the disorder at any time during the period on appeal.

3.  A disorder of lower left extremity manifest by numbness is not related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for carpel tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  A lower left extremity disorder manifest by numbness was not incurred in service, and was not proximately caused or related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran is seeking service connection for carpel tunnel syndrome, hepatitis, and a left leg disorder manifest by numbness.  Service treatment records confirm that while working in the boiler room aboard the USS Schenectady in February 1984, the Veteran suffered an electrical shock when, according to his report, he was "retightening a loose wingnut connector that goes from the fuel pressure switch to the fuel pump valve."  The Veteran incurred a third-degree burn to the skin of his right thumb, and a full thickness skin graft was performed, following which time he was proscribed from any use of the right hand while the graft healed.  The Veteran contends that since the time of the electrical accident, he has experienced symptoms of carpel tunnel syndrome.

He also suggests that left leg numbness began at the same time, and service treatment records reflect evidence of "questionable black [soot] on his left foot" in February 1984.  Though this was described as a possible evidence of a second exit point for the electrical charge, there was no injury and no evidence of any burn.  The Veteran has been service-connected for degenerative disc disease of the lumbar spine, and he has contended that left leg symptoms may be secondary to this disability.

Finally, the Veteran has indicated that he contracted hepatitis C in service while in Hong Kong.  Specifically, he asserts that he contracted the condition while receiving a tattoo, and after he got his tattoo, the tattoo parlors were deemed off limits to service personnel due to a hepatitis C outbreak.  The Board acknowledges that the Veteran is shown to have had tattoos on entrance into service.  While there are some discrepancies on the number of tattoos listed at separation as compared to number listed at entrance, the Board recognizes that the Veteran received or more additional tattoos while on active duty.

Of note, on separation examination in March 1984, and post-separation examination in December 1984, the Veteran's upper and lower extremities were normal.  On report of medical history in December 1984, the Veteran endorsed swollen/painful joints, but denied cramps in the legs, hepatitis, and arthritis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  


Hepatitis C

The Veteran's report of having received one or more tattoos is credible, and the Board finds no reason to doubt his assertion.  However, the Veteran is not competent to assert that he was infected with hepatitis while receiving a tattoo, as this is a complex medical determination.  Layno v. Brown, 6 Vet. App. 465 (1994).  Service treatment records reflect that in February 1983 the Veteran underwent an alcohol medical evaluation, wherein he was assessed that he had been abusing alcohol, though he had no motivation at that time to receive rehabilitation therapy.  Although the Veteran has been somewhat inconsistent in reporting his alcohol and drug-use history, in August 2009 he sought treatment on his own, endorsing a history which included cocaine and alcohol, but no intravenous drugs.

The Veteran's diagnosis of hepatitis C has been repeatedly confirmed, and is not in question.  Since service, the Veteran has undergone numerous liver studies, both radiographically and by biopsy.  Imaging from April and August 2009 was reviewed by a gastroenterologist in September 2009 who confirmed hepatitis C, with possible cirrhosis.  January 2010 imaging and a June 2010 liver biopsy further confirmed the diagnosis of chronic hepatitis C. 

Rather, the matter at issue is whether hepatitis C is related to service, including, as the Veteran has asserted, whether it was incurred while receiving a tattoo in 1982.  To that end, the Board finds that the Veteran's hepatitis C was incurred not during service, but as a result of non-service-connected risk factors.  On VA examination in October 2013, the Veteran reported that between 1974 and 2008, he drank approximately a quart of whiskey each day.  Additional risk factors included intranasal methamphetamine use until 2006, a history on unprotected sexual partners, and "at least 5" tattoos, of which only one was received during service.  Having conducted a detailed examination, the examiner concluded that given the Veteran's "multiple high risk behaviors all his life," hepatitis C "cannot be related to any specific period without resorting to mere speculation."

Generally, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Here, the Board finds that the October 2013 VA examiner's opinion more than adequately described the difficulty in reaching a definitive opinion when he recounted the Veteran's numerous "high risk behaviors" before admitting that "[i]t would be mere speculation to try to isolate exposure to 3 years while in service."  The examiner's opinion is in fact made more probative by the fact that it was reached following a complete physical evaluation, review of the Veteran's treatment records, and consideration of the Veteran's self-reported medical and non medical histories.

In short, the weight of the evidence shows that the Veteran has a decades-long history of risk factors associated with potential hepatitis C exposure.  One such risk factor was the single tattoo the Veteran received during service.  However, as noted by the VA examiner, to associate the development of hepatitis C with this single risk factor in the face of a life time of "multiple high risk behaviors" would be speculative.  Thus, the Board is left without probative evidence that the Veteran incurred hepatitis C as a result of service, to include a 1982 tattoo.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Carpel Tunnel Syndrome

The Veteran underwent a post-separation neuropsychological evaluation in December 1984 on complaints of memory loss, and reduced cognitive capacity.  In reporting his history of symptoms following the electrical accident, the Veteran stated that he had frequent headaches, increased irritability, and right hand weakness.

On VA examination in May 2011, the Veteran endorsed numbness of all five of his right hand fingers.  Symptoms were so bad that the Veteran was reportedly unable to handle objects with his right hand due to numbness.  Sensory and nerve testing was completed, and the examiner noted that the Veteran did not have carpel tunnel syndrome on either side.  Numbness of right hand was considered to be secondary to the Veteran's in-service electrocution, and in an October 2011 decision, the RO granted service connection for sensory neuropathy of the right hand.  The matter presently before he Board, however, is the question of entitlement to service connection for carpel tunnel syndrome - which testing confirmed was not present.

Following review of the claims file in September 2011, a separate VA physician recognized the Veteran's in-service electrical accident, but also noted a history of alcohol use.  Based on his review of the evidence, but without a physical examination, he concluded that although sensory neuropathy was secondary to the Veteran's electrical burn, "the remainder of the numbness is most likely caused by or a result of his non-service connected idiopathic polyneuropathy (heavy alcohol congestion)."

The Veteran underwent a final VA examination in October 2013, at which time a thorough neurologic examination confirmed that he does not have right carpel tunnel syndrome, and that the only non-service-connected right upper extremity disorder was idiopathic polyneuropathy, related to alcohol consumption.  

Based on the foregoing, the record shows that the Veteran does not have carpel tunnel syndrome in the right wrist, nor has he at any time during the period on appeal.  While the Veteran's endorsement of right hand and arm symptoms are admissible and probative that such symptoms exist, he is not competent either to diagnose the underlying pathology of his symptoms, or to associate them with an in-service injury three decades ago.

Service connection having already been established for right hand sensory neuropathy and burn scars, and idiopathic polyneuropathy having been associated with alcohol consumption, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Leg Numbness

As stated, the Veteran asserts that he has a current neurological disability manifested by left leg numbness due to his February 1984 electrocution.  Other than "questionable black [soot] on his left foot" as evidence of a "possible second exit" point for electrical current, there is no in-service evidence of any symptoms referable to the left leg.  Furthermore, on evaluation in February 1984, pulses in upper and lower extremities were bilaterally equal, there was no evidence of tendon or bone damage, the Veteran had full range of motion, and the left leg was otherwise within normal limits.

Subsequent to service, the Veteran has complained of, and received treatment for, left leg numbness, including in May 2011 when a peripheral nerve examination reflected idiopathic polyneuropathy causing absent ankle jerks and glove and stocking hypesthesia in all four extremities.  The diagnosis was considered secondary to a history of heavy alcohol ingestion.  

On examination regarding the spine in January 2010, the Veteran's gait was slow, and while he was able to walk on his toes and heels, "this was very difficult for him."  Straight leg raise testing was to 70 degrees in both the seated and supine positions, and his pulse was between 2+ and 3+ indicating that it was between easily palpable and full.  Sensation in the lower extremities was decreased distally, and reflexes were absent in both the patellar and Achilles tendons.

On peripheral nerve examination in October 2013, the Veteran denied constant or intermittent pain in the lower left extremity, but endorsed paresthesias and/or dysesthesias, as well as numbness.  Muscle strength was full, and sensation to light touch was normal in the thigh, but decreased in the lower leg and ankle.  The examiner concluded that the Veteran's left leg numbness is "due to metabolic factors such as alcohol-intake," and that any left leg electrical injury in service was not the cause of the currently reported numbness.  The examiner went on to opine that left leg numbness "is distributed in [the] peripheral part of [the] limb, classic for polyneuropathy, and not radiating from [the] spine and not associated with back pains, and not in radicular distribution of a spinal nerve root."  Based on the foregoing, the examiner concluded that the Veteran's lower left extremity symptoms were not related to his service-connected lumbar disability. 

The Board is left to weigh the well-reasoned and highly competent opinion of the October 2013 examiner, against the Veteran's own lay assertions.  To that end, the Board notes that the Veteran is not competent to associate current lower left extremity symptoms with an in-service event which occurred thirty years prior, as this is a complex medical determination.  In contrast, multiple opinions definitively identify the Veteran's history of alcohol use as the cause of his left leg numbness.  Without probative evidence to the contrary, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
	
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in April 2008 and January 2009.  Notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in December 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2011 and December 2013 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

The Board recognizes that there is evidence that some VA treatment records may not have been associated with the claims file, including documentation of the Veteran's initial diagnosis of hepatitis C in 1991 or 1992.  Nonetheless, the Veteran reported the diagnosis to his VA examiner, and the examiner thus implicitly considered the fact in reaching his October 2013 opinion regarding the disease.  As the fact was considered by a competent medical professional, the Board finds that remanding the appeal for such evidence would serve only to further delay final adjudication of the Veteran's appeal. 

Finally, in September 2013 the Board remanded the immediate issues for additional development, including completion of VA examinations on the matter of etiology of the claimed disorders.  Since that time, three thorough VA examinations completed in December 2013, each examination being fully responsive to the specific questions asked by the Board.  Therefore, the Board finds that the RO substantially complied with the September 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for hepatitis C is denied.

Service connection for right carpal tunnel syndrome is denied.

Service connection for numbness of the left leg is denied.



REMAND

Service Connection for Left Carpel Tunnel Syndrome 

The Veteran is seeking entitlement to service connection for carpel tunnel syndrome of the left wrist.  During an October 2013 VA examination, the examiner referenced relevant records which unfortunately are not currently before the Board.  Specifically, the examiner stated that the Veteran had undergone left carpel tunnel surgery in 2008 at a VA facility in Fresno, California.  As such evidence bears directly on the immediate claim, the Board finds that remand is required in order to attempt to locate and associated them with the record.

 Accordingly, this matter is REMANDED for the following action:

1.  The RO should attempt to locate all VA treatment records associated with treatment of left carpel tunnel syndrome, including records of a 2008 surgery performed at a VA facility in Fresno.  All efforts should be adequately documented in claims file.

2.  If any new VA treatment records are obtained, send the complete claims file to the same VA examiner - if available - who performed the Veteran's October 2013 VA examination.  The examiner is to review the newly added records, and state whether it is at least as likely as not (i.e., 50 percent probability or better) that carpel tunnel syndrome of the left wrist was due to service, to include an in-service electric shock to the right hand.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


